JUSTICE CERDA delivered the opinion of the court: Petitioner John Murnighan, administrator with the will annexed of the estate of Edmund G. Poliquin, decedent, appeals from the trial court’s judgment determining that a certificate of deposit (CD) was held by decedent and respondent Mary Carden as tenants in common, awarding one-half of the CD to the estate of Edmund G. Poliquin and one-half to Mary Carden. Petitioner contends that respondent failed to meet her burden proof of a gift of the CD or of any interest therein by clear and convincing evidence and also claims that the trial court erred in determining the procedure to be used during trial. Respondent has cross-appealed maintaining that it was proved that certain of the deposits in question were created in compliance with the Joint Tenancy Act (Ill. Rev. Stat. 1989, ch. 76, par. 2) (Act) and that she presented sufficient evidence of a gift of the CD. We reverse. Respondent testified at trial that she was decedent’s niece, that they were close as she grew up, and that she maintained these ties after she married. She saw decedent at least once a week over a 17-year period until decedent moved in 1971. She hosted birthday and anniversary parties for decedent and his wife. Decedent repaired items for her and her family and purchased a washing machine for her. After moving from his home, decedent alternated between living with his two daughters in Connecticut and Chicago. For a short time he also lived with his grandson in Chicago. In 1987, decedent, who was age 96, came to live with respondent. He had a falling out with one daughter and was not invited to stay with his grandson. On January 15,1988, decedent moved to the Oak Park Arms Hotel. On January 3, 1987, while decedent lived with respondent, they opened a demand deposit account in joint tenancy and signed a buff-colored signature card to that effect. Phyllis Haban, who had little training concerning joint tenancy law, was a personal banking representative for the First State Bank and Trust Company of Park Ridge. She testified that a blue card should have been used because decedent wanted an interest-bearing NOW account. She then cut the signature portion from the card for the joint tenancy demand account and pasted it onto a card for an interest-bearing NOW account. The latter blue card did not contain the same joint tenancy language. However, a box on the blue card designated “Joint Survivorship” was marked. On April 25, 1988, decedent and respondent went to the same bank to open an account with the purchase of a $50,000 CD. They both signed the card, which bore respondent’s address on the back. Neither the CD nor the card contained joint tenancy or survivorship language. Both Haban and Jack Moore, who was a cashier at the bank in 1988, testified that ordinarily a base or reference account was established for future accounts that may be opened under the conditions required for the first account as long as the same parties were involved. Another signature card was not necessary for additional accounts nor was the joint tenancy language repeated; a checking account, money market account, savings account or CD would just be different sections of a single account. Haban testified that once decedent’s checking account with a joint-tenancy-with-right-of-survivorship provision was executed, the CD account also would have contained that condition, since the same parties, decedent and respondent, were signatories to that account. Both Haban and Moore confirmed that only if an account with restrictions different than those of the reference account were to be established would another card with different language be required. No signature card with right-of-survivorship language was available when a CD was purchased. Respondent testified that while they were at the bank, decedent gave her the CD and said that it was hers. She placed the CD in a filing cabinet in her home until decedent died and then gave it to decedent’s daughter to show the attorney for the estate. According to respondent, this was a gift which decedent gave to her to “bypass his will.” In December 1988, the administrator brought this action as a citation against respondent, claiming that the estate was the rightful owner of the funds. After a hearing, the trial court held that respondent was entitled to one-half the funds as a tenant in common with decedent.  Petitioner Murnighan first argues that respondent Mary Car-den failed to sustain her burden of proof of a gift by clear and convincing evidence. However, we will consider first respondent’s claim that she proved by a preponderance of the evidence that a joint tenancy in the CD was created in compliance with the Act. (Ill. Rev. Stat. 1989; ch. 76, par. 2(b).) The Act governs the outcome of this issue. Section 2(b) states that in order to create rights of survivorship in personal property, each designated owner must sign an agreement authorizing payment of the entire account to the survivor. (See O’Vodka v. Rend Lake Bank (1990), 203 Ill. App. 3d 1007, 561 N.E.2d 360.) A certificate of deposit is considered to be “other evidence of indebtness” as noted in section 2(b) of the Act. In re Estate of White (1974), 56 Ill. 2d 265, 307 N.E.2d 122.  In the case before us, the trial court found that no joint tenancy was established when a CD account was opened at the bank because no joint tenancy language was included on the card for the CD account and the bank employees did not testify to the trial court’s satisfaction that there was a formal bank policy providing for CD joint tenancy accounts. The trial court also found that the Act required more compliance than was demonstrated by respondent. We agree.  We will next consider whether a gift to respondent of the CD was established. A gift is a voluntary gratuitous transfer of property from donor to donee where the donor manifests an intent to make such a gift and absolutely and irrevocably delivers the property to the donee. (Little City Foundation v. Capsonic Group, Inc. (1992), 231 Ill. App. 3d 122, 596 N.E.2d 146.) In order to prove a valid inter vivos gift, respondent must show donative intent on the part of decedent, delivery, and acceptance. (In re Estate of Stahl (1973), 13 Ill. App. 3d 680, 301 N.E.2d 82.) The trial court found that delivery of the certificate of deposit was made to respondent. Respondent testified that she accepted delivery, took the CD, and placed it in her file cabinet believing it to be a gift to her. No one refuted this testimony. The only question was whether respondent proved decedent’s donative intent.  Donative intent is intention on the part of the donor that there be a present and irrevocable transfer of the subject gift; delivery of the gift is the means whereby the intent is given effect. (Hall v. Country Casualty Insurance Co. (1990), 204 Ill. App. 3d 765, 562 N.E.2d 640.) Since we have found that no joint tenancy rights were established in the CD, there is no presumption of donative intent. (Murjic v. Granite City Trust & Savings Bank (1964), 31 Ill. 2d 587, 202 N.E.2d 470.) The burden of proving facts to show a gift is on the donee, and the proof must be by clear and convincing evidence. (Frey v. Wubbena (1962), 26 Ill. 2d 62, 185 N.E.2d 850.) Respondent testified that decedent said the CD was hers and gave it to her at the time it was opened. Respondent’s address was on the signature card. After decedent died, decedent’s daughter stated that respondent told her that respondent “had the CD that my dad [decedent] wanted her [respondent] to have.” The trial court stated that this testimony did not rise to the level of clear and convincing evidence of donative intent.  The form of the agreement is not conclusive of the parties’ intentions. (In re Estate of Schneider (1955), 6 Ill. 2d 180, 339 N.E.2d 378.) Each case must be evaluated in light of the circumstances presented. (In re Estate of Hayes (1971), 131 Ill. App. 2d 563, 268 N.E.2d 501.) If the account had been created for mere convenience, it would indicate a lack of donative intent. (In re Estate of Kaplan (1991), 219 Ill. App. 3d 448, 579 N.E.2d 963.) Here, decedent had opened a NOW checking account prior to the time the CD was placed in another account. Respondent did not receive statements for the checking account, nor did she write checks on that account. Although she was also a signator to that account, she did not believe she owned an interest in it and she has not claimed that account as hers. Since respondent did not handle decedent’s personal financial affairs, we do not believe the CD was established for decedent’s mere convenience. (In re Estate of Martin (1990), 201 Ill. App. 3d 1061, 559 N.E.2d 1112.) Respondent enjoyed a close relationship with decedent all her life. Not only did she grow up in the same house where he lived, she stayed close to him and his wife after she reached adulthood. After decedent had a falling out with each of his daughters, he lived with her at the age of 96 years. In our opinion a gift was proved by clear and convincing evidence and was sufficiently corroborated. (In re Estate of Hackenbroch (1962), 35 Ill. App. 2d 155, 182 N.E.2d 375.) Although we have reversed the trial court on this point, we will also consider petitioner’s other claims.  Petitioner first maintains that respondent did not disclose the entire transaction of April 25, 1988, because $5,000 was unaccounted for. Petitioner first brought this to the trial court’s attention in a motion to reopen evidence following the trial. The trial court denied this motion. This is a matter within the trial court’s discretion. Absent a showing of an abuse of that discretion, we will, not consider this question and here petitioner has failed to prove such abuse.  We reject petitioner’s assertion that respondent’s act of giving the CD to decedent’s daughter following decedent’s death transferred the right of payment. The CD in question is not an instrument payable to the bearer, and the Uniform Commercial Code is not applicable to this question. (Ill. Rev. Stat. 1989, ch. 26, par. 3—104(1).) Moreover, we do not follow petitioner’s argument regarding “alternate payees.” Both decedent’s and respondent’s names were listed on the account holding the CD. When the trial court determined that there was insufficient compliance with the requirements under the Act with regard to survivorship and that a gift of the entire CD account was not proved, the only alternative left was to find a tenancy in common under the statute.  Finally, petitioner has waived his right to appeal any decision regarding trial court procedure here. Petitioner argues that the trial court erred in allowing respondent to testify first, but fails to allege any prejudice as a result. The parties agreed that respondent had the burden of proving a joint tenancy with rights of survivor-ship existed because the trial court had previously determined, on a motion for summary judgment, that a genuine issue of fact existed regarding this issue. Accordingly, because we find that respondent Mary Carden is entitled to the entire $50,000 CD, the judgment of the circuit court is reversed. Reversed. RIZZI, J., concurs.